Interlocutory judgment and final judgment unanimously affirmed, with costs. Defendant’s findings of fact numbered 23 and 24 are reversed as against the weight of the evidence. Order dated June 30, 1932, resettling defendant’s findings of fact reversed on the law, and motion denied, without costs. The decision having been signed by the trial justice and duly filed, the court was without power to make the order. (Civ. Prac. Act, §§ 440, 442; Hydraulic Power Co. v. Pettebone-Cataract P. Co., 194 App. Div. 819.) Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.